

109 HR 5975 IH: Last Green Valley National Heritage Corridor and the Upper Housatonic Valley National Heritage Area Reauthorization Act
U.S. House of Representatives
2020-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5975IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2020Mr. Courtney (for himself, Mrs. Hayes, and Mr. Neal) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize The Last Green Valley National Heritage Corridor and the Upper Housatonic Valley National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Last Green Valley National Heritage Corridor and the Upper Housatonic Valley National Heritage Area Reauthorization Act.2.Reauthorization of The Last Green Valley National Heritage Corridor and the Upper Housatonic Valley National Heritage Area(a)Last Green Valley National Heritage Corridor(1)ReauthorizationSection 106(b) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (54 U.S.C. 320101 note; Public Law 103–449; 108 Stat. 4755; 113 Stat. 1728; 123 Stat. 1291; 128 Stat. 3802) is amended by striking 2021 and inserting 2036.(2)Repeal of total funding capSection 109(a) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (54 U.S.C. 320101 note; Public Law 103–449; 108 Stat. 4756; 113 Stat. 1729; 123 Stat. 1292) is amended by striking the second sentence.(b)Upper Housatonic Valley National Heritage Area(1)Repeal of total funding capSection 280A(a) of the Upper Housatonic Valley National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1819) is amended by striking the second sentence. (2)ReauthorizationSection 280B of the Upper Housatonic Valley National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1819) is amended by striking 15 years and inserting 30 years.